DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebert (US Patent No. 2,819,824).
Re: Claim 1, Ebert discloses the claimed invention including a pouring system  (Fig. 1), comprising:
a pour spout (7) comprising a hollow interior with a bottom section (8) for insertion into an open end of a container and a top section (9) extending away from the container (Fig. 1-2, Col. 2, lines 1-3, pour spout with top and bottom sections); and 
a spout retainer (30) comprising a body (31) having a hollow cavity defined by an interior surface of a wall for receiving said open end of said container, and a top (32) having an opening (33) for passing at least said top 
wherein said retainer portion is releasably fixed to said open end of said container and retains said pour spout with respect to said container (Fig. 1-2, Col. 2, lines 59-72, retainer fixes spout to container); and
said retainer portion and said pour spout form an essentially liquid-proof seal with said open portion of said container (Col. 3, lines 1-5, seals over open portion in the container).
Re: Claims 2 and 8, Ebert discloses the claimed invention including said top comprises a protrusion surrounding said opening for passing said top section of said pour spout forming an essentially liquid-proof seal between said spout retainer and said pour spout (Fig. 1-2, protrusion juts inward from the body ensuring a liquid proof seal).
Re: Claim 3, Ebert discloses the claimed invention including said pour spout further comprises an aerator tube (20) passing into said container and out of said opening of said top of said spout retainer (Fig. 2, Col. 2, lines 30-36, air tube).
Re: Claim 4 and 10, Ebert discloses the claimed invention including said interior surface of said wall of said spout retainer comprises at least one ridge forming an interference fit with at least a portion of an outer surface of said open end of said container received within said cavity of said body of said spout retainer (Depicted in Fig. 2, Col. 59-61, screw top inherently provides ridges for threading on the outer surface of the container).
Re: Claim 5, Ebert discloses the claimed invention including at least said top section of said pour spout is curved (Fig. 1-2, depicts the curve).
Re: Claim 6 and 9, Ebert discloses the claimed invention including said top and said wall of said body of said spout retainer are integrally formed (Depicted in Figs. 2).
Re: Claim 7, Ebert discloses the claimed invention including a spout retainer comprising:
a body having a hollow cavity defined by an interior surface of a wall (31) for receiving an open end of a container (Fig. 2); and
a top (32) having an opening (33) for passing at least as top portion of a pour spout extending from said container (Figs. 1-2),
wherein said body is releasably fixed to said open end of said container, and forms an essentially liquid-proof seal with said open portion of said container and said pour spout (Fig. 1-2, Col. 2, lines 59-72, retainer fixes spout to container).
Re: Claim 11 and 13, Ebert discloses the claimed invention including an exterior surface of said body of said spout retainer comprised at least one gripping portion (Figs. 1-2, depict exterior surface capable of being griped thus defining a gripping portion).
Re: Claim 12 and 14, Ebert discloses the claimed invention including an interior surface of said wall of said body of said spout retainer forms an essentially liquid-proof seal with an exterior surface of said container surrounding said open portion of said container (Fig 2, depicts an interior of the body sealing against an exterior of the container).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Connor, Crosby, Chrisco, Rickard, Schiemann, Balison, Anderson, Fenn, Giannos, Kachman, and Pierce are cited disclosing various unclaimed configurations for retaining spouts to the open end of containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754